            Case 3:20-cr-00020-MO       Document 1        Filed 01/22/20    Page 1 of 3
                                FIL£D22 .JAN '2016:38USDC·ORP

                                                                                    u ER                     L


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:20-cr- ~ -          /rlt)
                v.                                    INDICTMENT

MEGANSPURLOCKakaMEGANBROWN                             18 u.s.c. § 1344;
and LINDA MARIE LUPO aka LINDA                         18 U.S.C. § 1028A
MCGONIAGLE,

                Defendants.                           UNDER SEAL


                                THE GRAND JURY CHARGES:

                                           COUNTS 1-7
                                         (BANK FRAUD)
                                        (18 u.s.c. § 1344)

       1.       Advantis Credit Union, Bank of America, OnPoint Community Credit Union, and

Oregon State Credit Union are "financial institutions" as defined in 18 U.S.C. § 20.

       2.       On or about the dates set forth below in each Count, in the District of Oregon and

elsewhere, the defendants knowingly and with the intent to deceive and obtain property and

money, attempted to and did execute a scheme and artifice to defraud financial institutions as to

a material matter and to obtain money, funds, and property owned or under control of the named

financial institutions by means of materially false or fraudulent pretenses, representations, or

promises, to wit, defendants did impersonate customers of financial institutions in order to


Indictment                                                                                     Page 1
                                                                                       Revised April 20 18
              Case 3:20-cr-00020-MO         Document 1        Filed 01/22/20      Page 2 of 3




convert stolen checks from victims ' accounts at other institutions to cash, as more specifically set

forth below in each count:

 Count        Defendant     Transaction    Financial Institution of   Institution of          Amount
                            Date           Transaction and            Presented Check and     on Check
                                           Impersonation of           Victim Account
                                           Victim Account Holder      Holder
                                           Advantis Credit Union,     OnPoint Community
              MEGAN
 1                          11/15/2019     account of ADULT           Credit Union, account   $2,610 .00
              SPURLOCK
                                           VICTIM 4                   of ADULT VICTIM 2
                                           Advantis Credit Union,     OnPoint Community
              MEGAN
 2                          11/15/2019     account of ADULT           Credit Union, account   $2,760.00
              SPURLOCK
                                           VICTIM 4                   of ADULT VICTIM 2
                                           Advantis Credit Union,     OnPoint Community
              MEGAN
 3                          11/15/2019     account of ADULT           Credit Union, account   $2,890.00
              SPURLOCK
                                           VICTIM 4                   of ADULT VICTIM 2
                                           Advanti s Credit Union,    OnPoint Community
              MEGAN
 4                          11/16/2019     account of ADULT           Credit Union, account   $2,710 .00
              SPURLOCK
                                           VICTIM 4                   of ADULT VICTIM 2
                                           Advanti s Credit Union,    Ameriprise Financial,
              MEGAN
 5                          11/16/2019     account of ADULT           account of ADULT        $2,670 .00
              SPURLOCK
                                           VICTIM4                    VICTIM 5
                                           Bank of America,           Oregon State Credit
              LINDA
 6                          11/14/2019     account of ADULT           Union, account of       $2,610 .00
              LUPO
                                           VICTIM 1                   ADULT VICTIM 3
                                           Bank of America,           OnPoint Community
              LINDA
 7                          11 / 15/2019   account of ADULT           Credit Union, account   $2,560.00
              LUPO
                                           VICTIM l                   of ADULT VICTIM 2

All in violation of 18 U.S.C. § 1344.

                                        COUNTS 8-13
                               (AGGRAVATED IDENTITY THEFT)
                                     (18 U.S.C. § 1028A)

         1.        Paragraphs 1 and 2 of Counts 1 through 7 are incorporated herein.

         2.        On or about the dates set forth below in each Count, in the District of Oregon and

elsewhere, the defendants did unlawfully, knowingly, and intentionally transfer, possess, and

use, without lawful authority, a means of identification of another, knowing that the means of




Indictment                                                                                         Page2
         Case 3:20-cr-00020-MO             Document 1     Filed 01/22/20      Page 3 of 3




identification belonged to a real person, during and in relation to felony violations of provisions

contained in Chapter 63 of Title 18, to wit: Bank Fraud in violation of 18 U.S .C. § 1344.

 Count Defendant          Transaction       Means of Identifications        Felony Violation(s)
                          Dates
 8
         MEGAN            11/15/2019 and    Name and Identification of
                                                                            18 U.S.C. § 1344; Counts 1-5
         SPURLOCK         11/16/2019        ADULT VICTIM 4
                                            Name and OnPoint
 9
         MEGAN            11/15/2019 and    Community Credit Union
                                                                            18 U.S.C. § 1344; Counts 1-4
         SPURLOCK         11 / 16/2019      account information of
                                            ADULT VICTIM 2
                                            Name and Ameriprise
 10
         MEGAN            11/16/2019        Financial account information   18 U.S .C. § 1344; Count 5
         SPURLOCK
                                            of ADULT VICTIM 5
         LINDA            11/14/2019 and    Name and Identification of
 11                                                                         18 U.S.C. § 1344; Counts 6 & 7
         LUPO             11/15/2019        ADULT VICTIM 1
                                            Name and Oregon State
         LINDA                              Credit Union account
 12                       11/14/2019                                        18 U.S.C. § 1344; Count 6
         LUPO                               information of ADULT
                                            VICTIM 3
                                            Name and OnPoint
         LINDA                              Community Credit Union
 13                       11/15/2019                                        18 U.S .C. § 1344; Count 7
         LUPO                               account information of
                                            ADULT VICTIM 2

All in violation of 18 U.S.C. § 1028A

Dated: January 22, 2020                                A TRUE BILL.




                                                       OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS




QU                   GTON, OSB #083544
Assistant United States Attorney

Indictment                                                                                      Page3
